 2021-03912Case 2:21-cv-01188-BWA-JVM          Document 1-1 Filed 06/18/21 Page 1 of 12
                                                                                       . FI LE D
     A                                                                           2021 MAY 07 P 12M7


Section i6
                 .                     STATE OF LOUISIANA.


          NO.                                                       DIVISION:
                TÖlŸIAS REY, ]ÿIËI5ISMREY{ROBÈRT DÉNNY VIÈTORIA
              EMMERLINGgNICOLE WILLIAMSON AND ISÃBEL REYNOLDS
                                               VERSUS
            LCMC HEALTH CARE PARTNERS, LLC, LOUISIANA CHILDREN'S
            MEDICAL CENTER, CHILDREN'S HOSPITAL, and LCMC HEALTH
                               HOLDINGS, INC.
          FILED:
                                                         DEPUTY CLERIC

          PETITION FOR CLAŠS ACTIÓNMWSUIT RELATÉD TO INJUNCTÍVE
                        RELIERIIABILITYAND DAMAGES

                ÑOW INTÖ CÖUR(through undersigned counsel,. comes PlaiinitTs, who

          l r ng this lawsuit, individually and/or as representatives of all those similarly

          situatéd, and répresent as fóllöWs

                                               PARTIES

                                                   1.

                Nàmed as Plsintiffs and/oFPrópósed1Repfeseniativés of the Plàintiff Glass

          ("Petitioners¶ are:

                Melisa Rey; a person of the full age of niajority and a domicil d in the Parish

          of Orleans TöñíasRey, a person of the full age ofmajority and dömic iled in Orleariš

          Parish; Robert Denny, a person of the full age of majority and domiciled in Orleans

          Pafisli;Wietoria E nméfling a efsoinof the full a ê öf majòrity and dömiciléd in

          Öhleans Pafish; Nicole Williamson, a person of the full age of majority and

          domiciled in the Parish of Orleans and, Isabel Reynolds, person of the föll age of

          niajðrity and döinièilèd in thé Pari h öf Orleads

                                                    2.



 EXHIBIT
   A                                                                                VERIFIED
E-Filed                                                                              Tracy Lafonta
                                                                                 2021 MAY 07 P 01:16
 2021-03912Case 2:21-cv-01188-BWA-JVM           Document 1-1 Filed 06/18/21 Page 2 of 12
                                                                                           . FI LE D
                                                                               2021 MAY 07 P 12M7
                                                                                      CML
                     hildren's Hospital a non-profit corporation domiciled in the

          Orleans Louisiana Child en's Medical Center a non-profit corporatjon, om iled

          inïthë Parish of Orleans; d/b/s LCMC HéaltlîÃCMC HèaltlüHoldinss, Inë a nõn-

          Profit corporafion domieïled in the 13afish of Orleans S ate ofi.ouildana and LCMC;

          Health Care Partners, ELC;.a nön¢rofit corpöration domiciled in the Pafish of

          Orleans, State of Louisiana all reférred to as "ECMC Health" afe liable to your

          I)etitioners jö ntly and severally In a true and $i11 sum in excess of the jurisÒÏetÍonaj

          aniöuht ñëesssarÿ to obtairka jurÿ trial plus jñdicial interèst and cóst fröñi tlië daté

          ofjudicial demand until paid, for the following reasons, to wit

                                                          2 a.

                   LGMC Health is théowñer and/orliad cafey cuštòdy and ëontrol óf200 Hëárÿ

          Clay Avenue, which includes the foot print of the Louisiana Children%Medical

          Center, all surrounding parking areas, all aspects of the helicopter, heliport, fuel

          tankst pilöt station ðf any otheffeaturé ör strüetuéé sùppõrtins tlié heliëoptef ánd the

          heliport

                                      FACTUAL BACKGROUND

                                                     3.

                   Petitioners are residents, donticiliaries, and renters who, live in an area

          bóunded by the Mississijspi River tô thê Söùth, both hides Of Camp Strééf to the

          North; Valmont Sïreet to the East; and Exposition Boulévard to lie West.

          (collectively "Areas of Concern")

                                                     4.

                   Thefreas.of oneern are located within the fligl path f an MBB BIÈ117

          C-2 Seéial Numlher $228, manufactured thy Eurocopter DeutseÍíland GmbH,

          héli ópfer ównéd b) ECMC2Healtl£à d óperated: byMadian Anibùlañéé Servieëi

          Íne. (     hildren s I elihopÉer"), and o her 1 elicopters that air lif indiÿiduäls to

          LCMG Health.


E-Filed
 2021-03912Case 2:21-cv-01188-BWA-JVM         Document 1-1 Filed 06/18/21 Page 3 of 12
                                                                                      . FI LE D
                                                                                 2021 MAY 07 P 1247
                                                                                        CML
Section 16
                 Prior to January 1,QO20, LCMC Healtlnoperated a Í1eliport on its premises

          inimediately adjadent tö the3rsilroad fracksopeiated by N O. PublieïBelt Railéoad

          and Imrnediately adjacent to tlie exfension of Leake Avenue owned by the Úíty of

          New Orleans. Tlie location of thé heliport adjäeent tö the raikoad trãeks did not

          eëeafe an unreasollable fisk of harni nor did itéeate a eömpeäsable nuisance

                                                   6

                LGMC Health decided to add a nëùheliport loestiön ön its canipus and it

          constructed he new facility at its current and oNénding location in violation of the

          lawcwÏthout permission, without proper permijting, and without the liivolvement or

          inpùt óf úëighboring residénts and próperty öwáef , adequiréd bylaw to Wit.

                                                   7

                 On August 16, 201 , Eskew, Dumez and Ripple breated an Institutional

          Masíèi Plan ("IMP") for ECMOHeälth IFidehtifiéd a list ófpótential uses permittéd

          under the pomprehensive Zoning Ordinance s ("GZO"). Per the IMP, "Uses

          highlishte iitÿellow arê cùrrent/potential ùses of the LCMC Health öaïnpus."

          Alïhough the IÑIP idesfified thfee IndustÉial uses allowed undei the CZO! (1)

          helistop (2) heliport and (3) research and development, only "heliport" was

          hishlightëd i pêlloW. The final approvál of thé plaá shôwèd aáinglé hélipad in the

          rear at i orjginal location No perm t was óbtained.



                Octóbesöf 201ULCMC Heâlth filéd an applieätión with the Citý of Nés

          Orleans jo egnstruct a fourftory eashin-place eenfral fower and renovatiyn

          existing spaces There was no referencé to adding a new héliport to the töp of the

          foWet öfinfill1building   Thé abpliestión fófa éfmit Was noQränted t thatlinië.




E-Filed
 2021-03912Case 2:21-cv-01188-BWA-JVM             Document 1-1 Filed 06/18/21 Page 4 of 12
                                                                                         . FI LE D
     A                                                                               2021 MAV 07 P 12M7
                                                                                            CML
Section                   °       °                °           "®ª"              °
          unbbknownst to the City of New Orleans or its Safety and Permits office frongD17

          fö 2019 ECMC Health actually builtinëw hélipört on tejíof its foùë-störy fower

          despite haVing no pernlit.

                                                       10.

                  On Decàilbér 4 2019ta pefrnit application was filed forihe fii·st time for a

          "new helipad on Level 6 of Irifill Tower and 4 00 SF buildout pf a transport space

          ôiï Levél 5 öf Infill Tòùer." The pérmit was applied for and the permit wâs issüed

          after the construction wasfinished. In this application I C       Health claspfied the

          facility as a heliport which requires a condiiÎondysgpermit and rigorous Federal

          State; and City regülatöry requirerneñts inclùdin£the pafticipatión and inpùtsf

          neiglibors. The plans and specifications for the tower and heliportesl3owed diat it

          was designed a a "structurë used foi· the landing and take-off of lielicopters and

          havirig érviëe faciliíies fofsùèh aiferafEoFj5ròvidingfòriénnaúër basiiíg of šùch

          aircra " CZO, Article           6. The plans an specificaiions cape for the4following;

                  Fuel water separators (2)

             2 Fuel containment larik

             3 Fuel pipe;

             4 Jet fuel liñë;

             5. Foam storage tanks (2);

             6. Fuel dispénser cabinet;

             7. Fire supprèssion sysiërnBand

             8. Emergency fuel shut off

             The Tifth Floör Gravity Plan Zone C1" shows thë following additional sërvice

          fábilitiés for the heliEópter

             1.      I ilot le epingzoom;

             2       Flight planning office


E-Filed
 2021-03912Case 2:21-cv-01188-BWA-JVM          Document 1-1 Filed 06/18/21 Page 5 of 12
                                                                                      . FI LE D
                                                                                 2021 MAY 07 P 1247
                                                                                        CML
Section           6 Secen#Ms eeping won

             4        Bathroom with shower;

             5.       Seëónd öffiëe

                      Transport Center;

             7.       Support staff roodi;

             8        Data UPS;

             9.       Essential gear roona;

             10.      Meéhaniëal ròörn.

                                                   11a

                   On May 18 2p2Ò, ÜÒIk1C Nealth began using the new heliport, wliich locat on

          rëquifes helicópter¢flights directly ové yoûr petitiônèr's hönies as well a tskeoffs

          and)andings immediately adjacent to the neighborhood. Tlie flights, takeofTs and

          landÏngsyceur randomly at all hours ofÀhe day and night an emÍt deafenÍng sounds

          and vibrations siähificanféiióùshhéaùsé phýsical únd inental discôíáforï 15rópèrtý

          damagegand annpyance 14your PeÜngners, and any person of ordinary sensibdities

          thereby éoñstituting a nuisañee. ThEflishts, takêoffs and landings are.contiñuiñg.

                                                   12c

                   The pity ofNew Orleans through is safety and permit office were completely

          úñawarë the new hélipòrt lóôatiòn had bëen cónstruëted añd that flightsNëfê

          continuously operating frony the unpermitted heliport. In June of 020, emails

          amongst staff at the Safety and Permjts.Office state

             • "Can yod jsleasèüke a look a his location pénonally? It áppears they have
                   startèd buildinghnoving the helipad and have nó peémit! If this is öbrreet;
                   please issue SWO n inspectiòn This grpup needs to knowyhat the result is
                   ASAP "

             • "Yes wë really neëd tö repórt back tâthe coühcil person I'm où a dall with
               these pegple right now and the next meeting ihtomorrowgt 5pnt Note
               GOOGIR SATELLITE IMAGERY SHOWS A HELIPAD 4N A
               DIFFERENT LOCATION THAN THE DRAWINGS FOR THE PERMIT
               APPLICATION. Either way it is beyond SWCQit is comple and in use


                                                    s
E-Filed
 2021-03912Case 2:21-cv-01188-BWA-JVM           Document 1-1 Filed 06/18/21 Page 6 of 12
                                                                                           FILED
     A                                                                        2021 MAV 07 P 12M7
                                                                                     CML
           • "Helipadis in place, some sort of prefab attached to structure. T           eC
Sect      n fhcorporated idio the pérmit foi the máin structúre which is still unpermitted
             due to pïoperty managefnênt situation and the fuel storagê tahks "

             •     havejo a k is there ageason that diis was built and n9t pennitted properly "



                                                    13:

                 Instead of stopping the flights for its unperniitted heliport to apply for proper

          1½rniittingshiéh woüld liecessitafé.ensaginØith thé deiÉhbórs in thê rðëéss!

          I CfVICI ealth instifuted a misInformatÏon campáign directed a regulatorps well as

          täthe néighborhoôd

                                                    14c

                 LCMC Health misled regulators into elieving that its helipad.located pn top

          of the fôweWeould ôt be used s peññadeñt base (helijïort), a fåetòf ùsëd to

          detemiine the character fthe use. Specifically, ECM C Health utilized a permissible

          permit, which generally permitted but did not oblige them to use the Lakefront space;

          ò distract from the tiïíe ihquiry of whether tli hélipôít itsëlf, éould sërvë äs a

          Permanent base from wliich a helicopter can land and takeoff. The helicopter

          infrequently, if ever, used Lakefront Airport priör to the regulatory challenge The

          hélicópter hasé of operatións remáins éthe hospitàledolhé facilities ássóëiatea

          with a heliport

                                                    15.

                 I GMC Health nïisled neiglibors ahd thdùbliö after the lielicogerbgan

          9Perating pn May 18dD20 DecilŠel readings taken at that time registered in the 90

          104 dB&ange       According tö thë.CDC, these decibel réadings are eqùivälénf tô án

          approaching subway train or a footivall game.

                                                    16

                 MTowh1Eall ineetin¼s With nëiglíbóis, DefendanELCMC Health adnïitfed

          thaÜliere were no saiÈty išsues witli tl e olÉl ocation; ratlier, fhey sia ed that il e
                                                     6

E-Filed
 2021-03912Case 2:21-cv-01188-BWA-JVM               Document 1-1 Filed 06/18/21 Page 7 of 12
                                                                                             FILED
                                                                                       2021 MAV 07 P 12M7
                                                                                              CML
Sectio                                      °   °                                  °             TWÈ
          re cently argued because t would be more efTective for patient care. LCM C Health

          alsö inisreprésélûed thaf áll pkopet perntit          wefe obtainëd for tlie helipad

          construction Only upon learning of the extraordinary discomfortpxperienced by

          tlie néighborhoöd calised by overhead helicoptér flights, takeoffs ùnd hmdings, did

          I CMC Healtli's lifesaving narrative began to evolve

                                                       17..

                 LGMC Hêalth fóllowed the Town Hall méetings With á nes éânïpaign to

          clas(ify the heliport as a helistop, claiming for the fi    time iliat it was necessary to

          save the lites of ill clilldren

                                                       18.

                 On July 13, 20Ž0, Counsel for LCMCHealth sent ant email to the City of New

          Órleans S afety and Permits Department ("S & P") asking S &Ý to veéify the already

          éônstruéfed strüstùre bé dééinëd á liélistoji S & P séiít án éniail tolzóhínj

          administrator and     chiefpuilding offlöial asking "[C]an y'all make sure the new

          pennit for th helistop at Childrën's gets back%CPC forupdated approval tethe
          ppy



                 LGMC Health tells S&P that the líeliéópter i pênúúnêntlýbasèd átLakefront

          Airport and that because¿filme sensitive critical care air transport activity, Acadian

          frequently positions a helicopter at thefhelistop."        Without any backu]Pniaterial,

          FANréëords fliâht lógš;jte., S & P i sués a zônitig vërifiëatiön lederféonelùdinj

           la le helicopter's ime base i a helistop

                                                       20.

                 I CMC Hèaltli thfóush its officérs; genfs and pi-exiës; bešan®níarketitis

          campaign to vyifyayour Petitíòners y suggesting that they did not care of about

          saving babies.

                                                        7

E-Filed
 2021-03912Case 2:21-cv-01188-BWA-JVM          Document 1-1 Filed 06/18/21 Page 8 of 12
                                                                                          FILED
                                                                                   2021 MAV 07 P 12M7
                                                                                          CML
Section 16
                On information and belief the true motivafion for the relocation pfthe helipad

          was for flie financialjsin of Dëfendant



                                           CLASS ACTION

                                                    22

                 etitioners propose bring)ng this matter as ajlass achonggainst LCMÒ

          Health on the issûeif Injudétive Reliëf liability and daniagéL

                                                    23

                Petitioners propose to proceed on behalf of the fôllowing class of individuals

                Allyersons%ho aräfëšidents doiniciliaries; tenánts aíïd/or are lôcated
                in Orleans Parish who have suffered and continue tú sufTer damages
                including property damage and depreciation pf dieir homes asyell as
                15érsonal injury a a ésùk20fthe relocàtiön Of the LCM C Health heliporí
                and who reside in an4area bounded by the Mississippi Rivéëto the
                Šouth both ides oECarnp Stree to tlle Norìh; Valmonf Štreet 10 the
                East; nd:Ei óšitioïrBouleVard ö flié Wést

                                                    24

                Petitioners and all those similarly situated are entitled to have2this caùse of

          aciion inaistained as a class action jursuañí io Ear CEPc arE 591 et seg foEthe

          following reasong

             (a)Requiring thiinstitutioù of sepai ate lawsuits would pose a seriöns risléof
                incottsistent adjudications and earlier s parate determinations with a
                prejudicial effect onyubsequent litigants

             (b)Prosecution of separate actions woüld pose a serioüs threat of
                substantially impeding thec ability of class members( to protect their
                interest;

              e Any resi tance of I ability by the défendants would be applicable o all
                claims presented by all niembers of the clasši

             (d) here are comrnon Issues oflaw aml fact that predomiitate over hose
                issues that mightv ertain to individual cases;

             (e) The class action isgsuperior procedural vehicle for thefair and efficient
                 adjùdication öf this controversý, to wit:




E-Filed
 2021-03912Case 2:21-cv-01188-BWA-JVM           Document 1-1 Filed 06/18/21 Page 9 of 12
                                                                                         . FI LE D
     A                                                                             2021 MAY 07 P 12M7
                                                                                          CML
Section i
                     )Šµ h a method of proceeding would allow he            ourt to process all
                      rightful claims in one proceedin

                     )Íths desirable to concentrate all litigation in one forum; and

                (4)Cláss:actiòn is mainagéabl considéring theypportunilfto affórd
                   reasonable notice of significant phases pf the litigation to class
                   mémbersänd)permit distribution of recovery

                                        INJUNCTIVE RELIEF

                                                   25.

                The change of the location of the LÓh/IC Health heliport lìas apd contiñues to

          deprive your Petitioners of the enjoyment of their property       The noise level and

          vibrationnéaùsed by the re-loéstiòn of thë heliportshave and cõntinue tò causé

          damages to and interfere substantially pith your Petiëioner) enjoyment of their

          property

                                                   2&

                  our Petitjoners seek a mandátory injïmetibn requirmg LCMy Healtli jo

          rêlocate its heliport to atf arëa which ill notùontinue tö cause dañíages and iñterferê

          substantiálly with yoùr Pentioner's enjoyment of their property

                                                   27..

                Yòùr Petitiöners in thé akernative are seekiùg a mandato®injúnótiön

          requiring Defendants to abate the noise and vibrations so tliat it does not continue to

          damagé and interfereKsubstantiallý with .your Petitioner's enjopment of their

          $roisertýc

                                     LIABILITY AND DAMAGES

                                                   28.

                Púrsùadt tolac C.C;srtsc667-6694CMC2Héalth has sn affinúátivé düty ïìot
          to use its property in a manner that unreasonalŠly deprives tl eir neijghbors o

          rêásoñablë énjoyñiént of thêir neighbóring property and/or höiñê. Thë noiss hád


E-Filed
          Case 2:21-cv-01188-BWA-JVM             Document 1-1 Filed 06/18/21 Page 10 of 12
 2021-03912                                                                             . FI LE D
                                                                               2021 MAY 07 P 1247
                                                                                      CML
Sectio             n emanat ng fæn1 61e oqa on o he he          ad an usegthe hel

          caused physical discomfort, physical and mental njury, property damage and

          annoyanéë thereby èónstitutins aznuisance         L CMC Héaltli has éare èùstódy alid

          control of the helipad and knew or; in the exercise of reasonable care should have

          knowh that thé use and location of its helicopteriand heliport would and continùès

          fo caùsé damage to yòúrjetitionérs in violation of La. C C arts 667-669c LCMC

          Health knew or shoùld have known that thepew heliport location would create art

          uni·êasonable fisk öf hann to ýoùr pétitiöners i viòlätiön of La. C.C; arts 2315 and

          2317.

                                                     29

                  Ás a diréct and róximatereause öf th aötions and ihaëtiòns ófLCMC Hëalth

          Petitioners sustained damages tha include but are not limited to, the following

                        (1)Hearing loss;
                        (2)Sl eëp distúrbarice

                        (Û MentaÚleayh ssues;

                        (4)Dimidutión of ropettý valüe

                        (5jPropéfty damage

                        (6)Loss of use of their property;

                        (7)Cost to têmediaté théir prõpertý;

                        (8)Physical and mental suffering;

                        (9)Inconvenience;

                        (10) Pãstgprésent ánd futùré niëdiëalixpensës; atíd

                        (11) fast present and future physical3nd mental pain and suffering.

                  WHEREFORE Petitioners and tlìose similarly situated pray that this matter

          bé öfdéfedMpfòeëë& ás a éléss actiön areaftèElešâl déläy and due proceédinâs

          ha4 there be judgment rendéred ih favor of your Petitioners3nd thosepimilarly

          situated for it.yermanent injünctive reliëf; and damasèš and against Children's

                                                     10

E-Filed
          Case 2:21-cv-01188-BWA-JVM          Document 1-1 Filed 06/18/21 Page 11 of 12
 2021-03912                                                                              FILED
                                                                          2021 MAY 07 P 12f47
                                                                                 CMI.
                  1, Louisiana Children?s Mediòal Center LCMOHealth Care PartMhŸ€OURT

          and LCMG Health HoldingsJnc Héalth are liable to your Petitioners jointly and

          sevërälly in a true and full smn iñ excess of thé jurisdictional aniount itecessary to

          obtain a jury trial pIns judicial interest and cost from thefate oÚndicial demand

          until pâid.

                                                 RespeátfùIly subtriifted

                                                 TIIE LAw OFFICE OF CIIRISTOPIIER B RUNO




                                                 ChiistopherBruno Bar No. 18818
                                                 807 Höwärd Ave
                                                 New Orléans LA 70113
                                                 Telephohët(504) 581-8222
                                                 Direct dial (504) 606-8093
                                                 Facsimi e:3504) 814-7933
                                                 Email: chris@cjbranolmácom


                                                 and

                                                 BRUÑO & BRUNO



                                                 Joseph M Bruno, Bar No. 3604
                                                 855 Baronne St
                                                 ÑehÖÉIeans A 7Úl13
                                                 Telephone: (504) 525-1335
                                                 Fäcsimiley504) 561 6775
                                                 Email: jbruno@bEùnobrúnolan.com

                                                 arïd

                                                 IÜEFER & IÜËFER




                                                    11

E-Filed
          Case 2:21-cv-01188-BWA-JVM        Document 1-1 Filed 06/18/21 Page 12 of 12
 2021-03912                                                                       FILED
     A                                                                      2021 MAY 07 P 12247
                                                                                   CMi_
  BCdOn        6




                                              Megán C. Kiefèr;¾ar No. 32882
                                              2310 Métâirie Road
                                              Métairie LA 70001
                                              Telephone- (504) 828-3313
                                              Facsimile (504) 828-0024
                                              Emiil megan@kieferlaw.com

                                              Attorneysfor Pfahntiffs


          PLEASE SERVE:

          LCMC.Health Hohlings, Inc.
          Through its agent for service of process;
          Jody B. Martin
          200 Henrý Clay Avenue
          Néw Orleans, La 70118

          LGMC Heälthcafe Paffnérs, L.L.C.
          Through its agent for service of process
          Jody B. Martin
          200 Heliry Clay Avenue
          New Orléans, La 70118

          Cliildren's Hospifal
          Throngla its agents
          Krystle Duplessis
          200 Heliry Clay Avenue
          New Qrleans, LA 70118

          Là Children's Médical Ceitier
          Thróúgh its agent for service of process
          Jody B. Martin
          200 Henry ClayAvenue
          New Orleans, L a 70118




                                                 12

E-Filed
